Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to claims 1-30 filed on 7/8/2021 and the track 1 request (6/30/2021), on granted on 10/8/2021.

Applicant is welcome to an interview if desired, to discuss potential distinguishable subject matter in an effort to enhance compact prosecution as well as any record clarity.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 12-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because.



the claims are not deemed limited to statutory scope, since not specifically limited by applicant’s disclosure, nor, by the word memory.	
The examiner suggests either limit the processor to hardware or limit the memory to non-transitory, would clearly limit the claims to statutory scope.

	Additionally the analysis of claim 23 below, also provides a solution to limit the claims to statutory scope in view of applicant’s specification limiting, “machine storage”.

	It has been considered claims 23-30 appear are limited by applicant’s specification to statutory scope.
Directed to, “machine storage medium”, medium is within the scope of media, based on 0102, wherein, the machine storage medium, is reasonable identified, in view of,
“machine storage media” or types of storage, defined as: machine, computer and/or device storage, appears are all 
SEE 0102, machine storage, is limited by, “exclude carrier waves”

“The terms " machine-storage media," "computer-storage media," and "device-storage media" specifically exclude carrier waves, modulated data signals, and other such media, at least some of which are covered under the term "signal medium" discussed below.”


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-30 are rejected under 35 U.S.C. 102 as being anticipated by Kann et al. (US 20120023077).

identifying, by one or more processors of a machine, 
o	a database view (SEE view or views, notification table to “notification entries”), of one or more source tables (see step 605, of, “Database Table” or tables 515 A-N), of a database platform (DB system 500 or server), the database view comprising a table definition (620, to Trigger and Fig. 6A, 520A-B), specifying data (Fig. 6A, 630), to include in the database view (630 or Table 520A), from the one or more source tables (of the, Database Tables 515 A-N)

SEE Abstract, note the updates can be associated with client, server and monitoring of a service (0061), of transactions (0218) 
SEE Fig. 6A (Database System 500, with NT table)

receiving a query (see 0005, 0007, query or Request in Fig. 6B, step 605, directed to a DB, 0004, wherein, access to Databases is by an SQL language
that applies a database stream object (SEE stream & streaming data or a stream of transactions, 0050, 0052, 0054-, 0131 or a stream of changes due to transactions, to a DB) 
to the database view to track changes (SEE Fig. 6A, listeners 535), made to the database view (of a Table 515, to, a NT table 520A), the database stream object recording one or more row (SEE Changed ROW) or row level changes 

(See abstract & Notification Table is a view) and query to the NT table, creating views

to the database view caused by one or more database transactions (SEE 0061, 0062, SQL Transactions), 
the one or more row level changes (see Row or column or Field of any table 515 A, B, C), being tracked (Monitored), in a change table (SEE “copy a changed Row”, to the Notification Table), of the database stream object (0005, events),

SEE 0004
“The database manager may establish a trigger on the first table to invoke a trigger procedure to copy a changed row of the first to the notification table. The database manager may create a rule for the notification table to notify registered applications when a new row is inserted into the notification table.”

	Therefore, upon changes to the NT, such as: a New Row (or a change), a rule is taught adapted to, “notify registered applications”… or generate or notify or another view (Result) based on, a query to the NT table, generating a view.

in response to the query (to the NT table), that applies the database stream object, to the database view (result table), and
generating change data of changes to the database view (response to the query), by applying the database stream object to the one or more source tables (515, transactions), to record changes (to the NT tables), made to the one or more source tables using the change table and applying the database view (changes), made, on the change table (NT), based on changes to the source tables.

SEE queries 0005, 0007, can generate views (or tables) or to generating, views, read on a change table, using, the notification entries”).

“…In still further embodiments, the application further queries the notification table for notification entries… and handling”

	Note notification entries are a View, based on the NT table being queried (the views or Tables), which was generated based on row (level) changes to source tables (515 or a View), based on attributes including the Rows (515A), to NT table 520A (of tables, 505A to 555A), queried to generate another view.

	Regarding claim 2 of claim 1, Kann is deemed to meet as claimed, wherein the one or more source tables comprises a plurality of tables (515), and wherein the database view is generated from the plurality of tables (see Views NT and query to generate, notification entries).
SEE above and 0005, 0007

indications of changes to one of the plurality of tables (SEE 515)
Note the change Table view (NT 520A and NT 520B) and/or notification entries view, are as claimed, are indications created based on the changes, to the source tables (515) or are separate views (being, entries of the changes made), associated with the DB data view (515 or the source tables being selectively Monitored).

Regarding claim 4 of claim 3, Kann is deemed to meet as claimed, wherein changes to other tables (515 A-N) of the plurality of tables, are not indicated (not stored in an NT table), in the change table (since directed to particular data tables 515).

SEE 0218, since 520A & 520B, are separate NT tables (views), queried to generate the notification entries (or view), created and associated based on changes to Tables (515A, 520A) & (515B, 520B), are separate table views/per table A & B.

Note, Fig. 6A, change Tables, only include changes Tracked based on a table (ID), per table (515A to 520A), therefore, changes to other tables (515A-N), of the plurality of tables are not indicated in each change table (of plural change tables 520A & 520B), or non-tracked changes.

Also see, 0218, 0219, 0005 and 0007

“Similarly, update original 540 may include information indicating that NT 520 does not store original row … that were changed in data table 515.
SEE 0246, 0256 and 0264 (or deregistered)
[0246] Update original 540 may include any information indicating if NT 520 stores an original portion of data table 515 comprising original entries which were subsequently changed or updated. Update original may comprise a flag, a value or a boolean value indicating if a portion of data table 515 comprising original values or entries is stored within NT 520. In some embodiments, update original 540 includes a value, flag or an indicator stating whether or not NT 520 stores the original row, column or collection of entries of the data table 515 prior to the row, column or collection of entries being changed. For example, update original 540 may include a boolean value indicating that NT 520 stores a portion of data table 515 that was subsequently changed. Similarly, update original 540 may include information indicating that NT 520 does not store original row, column or entries that were changed in data table 515. 

Note, below and step 640, in response to an indication that the application is no longer receiving notifications of changes made to the database table. 


[0256] Referring now to FIG. 6B, an embodiment of steps for keeping a track of changes made to a data table in a database and managing change notification of the database table is illustrated. At step 605, a database manager receives a request to register an application to receive notifications of changes or updates made to a database a trigger to update the notification table in response to any change or updated made to the database table. At step 625, the database manager creates a rule to notify the registered application of the changes or updates made to the database table. At step 630, the notifier modifies one or more entries in the notification table in response to an entry or an update made to the database table. At step 635, the notifier sends a notification to the registered application corresponding to the entry or the update made to the database table. At step 640, the database manager deletes one or more entries of the notification table in response to an indication that the application is no longer receiving notifications of changes made to the database table. 


Regarding claim 5 of claim 1, Kann is deemed to meet as claimed, further comprising: generating the database stream object at least in part by appending metadata columns (0243, “any combination of Rows and columns”), to the one or more source tables to generate the change table
SEE 0221, 0223-0226, 0233-0235, 0238-0241, 0243, 0246, 0248-0255, 0257, 0259-0262 (Steps of Fig. 6B)
SEE new, w/columns and rows and/or fields




metadata columns describe the one or more row level changes made in each transaction of the one or more database transactions
SEE 0223, 0233, 0235- and 0241

Regarding claim 7 of claim 6, Kann is deemed to meet as claimed, wherein the one or more row level changes described by the metadata columns include one or more of: an insert operation, an update operation, or a delete operation
SEE 0005, 0007, 0219, and 0223

Regarding claim 8 of claim 1, Kann is deemed to meet as claimed, wherein the database view and the one or more source tables (Fig. 6A, 500), are managed (Manager 501), by a data provider (Figs. 6, 1 A-C), end-user (clients request, 0042), of the database platform (SEE 500), and the database stream object is managed by a data consumer end-user (client 102b or 102a), of the database platform
SEE Figs. 6A, 1A 




peer to peer data sharing (0221, 0057), as well as database views (as described above), therefore, as applied is deemed to teach sharing (upon requests) and appears allows sharing of any database (having secure information 0238), the views can comprise, secure database view or views, having restricted access to tables (515 to, views based on 520) from which the secure database view includes data, and wherein the method further comprises: 
receiving, from the data provider end-user, a request to share (0221), the secure database view (based on NT) on the database platform with the data consumer end-user, including without enabling access to the one or more source tables (515), by the data consumer end-user, and causing, on a user device of the data consumer end-user, display of data from the secure database view (see 0115, 0238, through peer to peer sharing).

Regarding claim 10 of claim 1, Kann is deemed to meet as claimed, wherein the one or more source tables comprises a plurality of tables, and wherein the database view includes data from different tables of the plurality of tables using a join operation included in the database view

	
Regarding claim 11 of claim 1, Kann is deemed to meet as claimed wherein each of the one or more database transactions includes one or more read operations or write operations.
SEE 0213, 0114

	Claims 12-22 (directed to a system, performed by the method claims above, in Fig. 6A) and claims 23-30 (machine storage medium or software 0037, 0056 and 0058), supported by the system claims 12-22, are deemed analyzed and discussed with respect to the claims 1-11, above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(A) Mirra (US 2013/0332862, 10/2012), teaches table views and creation of Reports from the table Views.
(B) Ramesh (US 2013/0332487, 3/2013), teaches reports based on materialized views.
(C) Lawanda et al. (US 6,882,993, to Oracle), teaches refreshing materialized views associated with joins and aggregates.

Contact Information
Any inquiry concerning this communication or earlier communications should be directed to the examiner of record
Vincent F. Boccio whose telephone number is (571) 272-7373.
The examiner can normally be reached on between Monday-Thursday between (8:00 AM to 4:30 PM).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval
(PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.

Status information for unpublished applications is available through Private PAIR only.

For more information about the PAIR system:
"http://portal.uspto.gov/external/portal/pair"

Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC)
866-217-9197 (toll-free)

If you would like assistance from a USPTO Customer Service
Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.

/VINCENT F BOCCIO/Primary Examiner, Art Unit 2162